Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier II disciplinary hearing. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. While petitioner also seeks to be restored to the status he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Williams v Fischer, 81 AD3d 1021, 1022 [2011]; Matter of Arroyo v Fischer, 77 AD3d 1002, 1003 [2010]). Consequently, given that petitioner has been granted all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Murphy v Boucaud, 78 AD3d 1417 [2010]; Matter of Avincola v Fischer, 74 AD3d 1672 [2010], lv denied 15 NY3d 711 [2010]).
Peters, J.P., Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.